Underwood, Judge.
Cowan Supply Company brought suit to recover $15,881.97, the amount allegedly due for materials and supplies delivered to defendant but not paid for. The trial court found that the total amount of payments made to plaintiff, together with the value of property recovered by plaintiff, equaled or exceeded the amount alleged to be due and entered judgment for defendant. On appeal, plaintiff contends that the trial court erred by finding that it failed to give full credit for materials returned, as the evidence before the court was too vague and equivocal to support such a finding. Plaintiff contends that on the contrary, the evidence demanded judgment for plaintiff. We affirm.
It is true that the testimony of a party who offers himself as a witness in his own behalf is to be construed most strongly against him when it is self-contradictory, vague or equivocal. Callaway v. Armour, 208 Ga. 136 (65 SE2d 585) (1951). However, the testimony in this case supports the findings of the trial court, and the enumeration of error is without merit.

Judgment affirmed.


Banke, P. J., and Carley, J., concur.

Albert B. Wallace, for appellee.